Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Regarding claim 3, the phrase “a fastener-access opening partway therealong” is not connected to the claimed device. It is not claimed as to which element the opening is therealong.
Claim 11 is indefinite because there is no claimed structure for the kit of parts. Claim 11 simply renames the apparatus of claim 1 as a kit of parts, however, it is not clear as to what structure is being claimed.
Regarding claim 12, there is no antecedent basis for “the screen-support element” on line 4. Additionally, it is not certain if “a screen-support element” on line 9 is further defining or is in addition to “the screen-support element” on line 4. It is not certain how the two screen-support elements are related.
Regarding claim 13, as stated on line 2, claim 13 is written in the form of a dependent claim which depends from claim 1. However, it is not certain if “providing a shower-screen pivot device having a panel-pivot axis which is parallel to a shower surface” on lines 3 and 4 of claim 13 is in addition to, is further defining or is redefining the shower-screen pivot device which includes a panel-pivot axis which is parallel to a base on lines 1 and 7 of parent claim 1. It is not certain how the two shower screen pivot devices of claims 1 and 13 are related.
Regarding claim 14, the second panel defined in parent claim 13 has not been clearly defined as including a shower-screen pivot device. As claimed, it is possible for the second panel to have a non-pivoting frame which attaches to the first panel. Consequently, there is no clear antecedent basis for “another said shower-screen pivot device” as called for on lines 2 and 3 of claim 14.
Claims 11, 13 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the 
Claim 11 redefines the pivot device of claim 1 as a kit of parts. However, as claimed, this is merely changing the nomenclature of the device of claim 1 and is not adding any structural limitation or is not further defining the apparatus of claim 1.
Regarding claim 13, as stated on line 2, claim 13 is written in the form of a dependent claim which depends from claim 1. However, it is not certain if “providing a shower-screen pivot device having a panel-pivot axis which is parallel to a shower surface” on lines 3 and 4 of claim 13 is in addition to, is further defining or is redefining the shower-screen pivot device which includes a panel-pivot axis which is parallel to a base on lines 1 and 7 of parent claim 1. It is not certain how the two shower screen pivot devices of claims 1 and 13 are related. If lines 3 and 4 are meant to redefine the shower-screen pivot device of claim 1, then claim 13 is not further limiting claim 1. Additionally, the method of claim 13 reclaims the apparatus of claim 1 in step i) by “providing a shower-screen pivot device” which is called for in claim 1, but only calls for a portion of the shower-screen pivot device as claimed in claim 1. Therefore, it is not certain as to whether or not claim 13 is meant to be dependent from the entirety of claim 1.
Claim 14 depends from indefinite claim 13.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bullis et al. 2010/005831. Bullis discloses: A shower-screen pivot device comprising:
a seating element (16) to mount to a shower surface (12), the seating element having a first panel-pivot element (42); and
a screen-support element (as is the frame surrounding 14 as seen in figure 2) to support at least part of a shower screen (14), the screen-support element having a second panel-pivot element (44) to engage with the first panel-pivot element (42 as shown in figures 12 and 13), so that, when interengaged, the first and second panel-pivot elements are rotatable relative to each other about a panel-pivot axis which is parallel to a base of the seating element (as shown in figures 12-14).
Regarding claims 5 and 6, Bullis discloses a watertight seal interposed between the first and second panel-pivot elements. As disclosed on paragraph 54, elements 42 and 44 are a self-sealing joint or a watertight seal as claimed which is designed to prevent water from leaking out of the shower area. The seal is further carried on the inward facing side of first panel-pivot element 42 which faces inward toward the seat 16 and 44.
Regarding claim 7, Bullis discloses a depending front wall which extends laterally across the entire upper edge of 14 as seen in figures 2 or 11 and a depending back wall 44 attached at one end of the front wall as seen in figure 12 which has a shorter lateral extent than the front wall.

Regarding claim 11, the assemblage of parts disclosed in Bullis could be referred to as a kit as claimed.
Regarding claim 12, Bullis discloses a shower tray 12, at least one shower-screen panel 14 and a screen-support element as is the frame surrounding 14 which includes portion 52 and 54 which is a screen-support element that extends along a lower edge of the shower-screen panel 14 as seen in figures 2 and 11. Bullis further discloses a seating element 16 which mounts to the tray 12, includes the portion 13 that is underneath and supports the screen-support element 52, 54 with the upper portion of 16 including the first pivot element 42 and the screen-support element having a second pivot element 44 which engage to form a pivot axis as shown in figures 12 and 13 wherein panel 14 can tilt from the vertical as shown in figure 11. 
Claims 1-8 and 11-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ball et al. 2016/0206157. Ball discloses: A shower-screen pivot device comprising:
a seating element (500) to mount to a shower surface (as disclosed in paragraph 2), the seating element having a first panel-pivot element (501); and
a screen-support element (300) to support at least part of a shower screen (120), the screen-support element having a second panel-pivot element (340) to engage with the first panel-pivot element (501 as shown in figures 3D-F and disclosed in paragraph 53), so that, when interengaged, the first and 
Regarding claim 2, Ball discloses a part-cylindrical surface as is the rounded fillet on 500 at the bottom of 501 which mates with the curved portion of flange 340 as seen in figure 3D with the other second panel-pivot element 340 on 300 being laterally slidable on the part-cylindrical surface of 500 as disclosed in paragraph 53, lines 17-20.
Regarding claim 3, Ball discloses the seating element 500, which seating element 500 includes the first panel-pivot element 501, to further include a base 400, 410 which includes screw fasteners and fastener holes as claimed and as disclosed on paragraph 57, lines 1-4.
Regarding claim 4, Ball discloses portion 502 of the first panel-pivot element 501 to be received in the interior channel 340 of the second panel-pivot element 340 as seen in figure 3D.
Regarding claims 5 and 6, Ball discloses the use of a sealant on paragraph 53, lines 20-25 which will form a watertight seal interposed between the first and second panel-pivot elements on 300 and 500 including the contacting inward facing sides as seen in figure 3D.
Regarding claims 7 and 8, Ball discloses a depending front wall at 310 with the back wall being the upward extending wall at 340 which is accommodated in the recess formed by the hook 501, 502 of the first panel-pivot element
Regarding claim 11, the assemblage of parts disclosed in Ball could be referred to as a kit as claimed.
Regarding claim 12, Ball discloses a shower tray as is the bottom portion of a fixed structure, a floor or a base of a shower enclosure as disclosed on paragraph 53, lines 1-3, at least one shower-screen panel 110 and a screen-support element 300 that extends along a lower edge of the shower-screen panel 110 as seen in figures 3A and 3D. Ball further discloses a seating element 500 which mounts to the tray and is underneath and supports the screen-support element 300 with a first pivot element 501 and 
Regarding claim 13, Ball discloses method comprising the steps of:
(i)    providing a shower-screen pivot device (300 with 500) having a panel-pivot axis which is parallel to a shower surface (as disclosed in paragraph 53, 300 is rotated to engage in 500 with the assembly being horizontal and on, i.e. parallel to, the horizontal surface as is the bottom portion of a fixed structure, a floor or a base of a shower enclosure as disclosed on paragraph 53, lines 1-3, at least one shower-screen panel 110), the shower-screen pivot device being interposed between a first panel of the shower screen and the shower surface;
(ii)    tilting the first panel away from vertical whilst maintaining engagement via the shower-screen pivot device, so as to rest the tilted first panel against an upright element at or adjacent to the shower surface (as shown in figures 2G and 3D panel 110 can tilt from the vertical as shown in figure 2G and as disclosed in paragraph 53 wherein with the door panels 110, 120 engaged in 200 and hanging into the support 300, the support 300 is rotated to engage 500);
(iii)    mounting a second panel of the shower screen to the shower surface (panel 120 is mounted in the same manner as 110); and
(iv)    pivoting the tilted first panel back towards vertical via the shower-screen pivot device to enable engagement with the second panel (both panels are supported in elements 200 and 300 and translate or slide with respect to each other).
Regarding claim 14, Ball discloses both panels to be supported in upright elements 200 and 300 and to translate or slide with respect to each other.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on the PTO-892 teach other shower-screen pivot devices with first and second panel-pivot element that support shower screen panels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/Primary Examiner, Art Unit 3754